 Case 19-03049      Doc 22      Filed 04/29/20 Entered 04/29/20 13:33:21             Desc Main
                                  Document     Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

IN RE: VINROY W. REID                )
                                     )      CHAPTER 13 CASE NO.: 18-31436
DEBTOR                               )
Y2 YOGA COTSWOLD, LLC                )        ADV. PROC. NO.: 19-03049
           Plaintiff                 )
V.                                   )
VINROY W. REID, V.R. KING            )
CONSTRUCTION, LLC                    )
A. BURTON SHUFORD                    )
           Defendants                )

     RESPONSE TO PLAINTIFF’S MOTION FOR JUDGMENT ON THE
     PLEADINGS/ ALTERNATE MOTION FOR SUMMARY JUDGMENT

 Defendant, Vinroy W. Reid responds to Plaintiff’s Motion for Judgment on the Pleadings/Al-
 ternate Motion for Summary Judgment (“Motion”) as follows:

      1.   Defendant agrees that the Complaint for the Adversary Proceeding was filed on Au-
           gust 23, 2019, as alleged in Paragraph 1;

      2. Defendant agrees that he filed an Answer on October 23, 2019 as alleged in Plain-
         tiff’s Paragraph 2 of the Motion;

      3. Defendant agrees that the Trustee filed an Answer on on October 24, 2019 as alleged
      in Plaintiff’s Paragraph 3 of the Motion;

      4.  Defendant is in agreement with the Court taking judicial notice of the records related
      to State Court litigation between the parties (the “state court records”) and schedules filed
      in the Debtor’s bankruptcy case. Regarding the remaining allegations contained in Para-
      graph 4 no response is required but to the extent a response is necessary, the allegations
      are denied;

      5. The allegations contained in Plaintiff’s Motion, Paragraph 5 are denied. Defendant
      Vinroy W. Reid’s Answer to Plaintiff’s Complaint are more than simply denials; they in
      fact raise valid defenses to the Plaintiff’s claims;

      6.-7. Defendant denies the allegations of Plaintiff in these Paragraphs; and

      8. Defendant stands silent on the allegations of Plaintiff’s Paragraph 8
  Case 19-03049         Doc 22      Filed 04/29/20 Entered 04/29/20 13:33:21                 Desc Main
                                      Document     Page 2 of 5



        Defendant Vinroy W. Reid hereby presents his arguments in support of his Motions for
        the Dismissal and/or Denial of the Plaintiff’s Complaint filed in this proceeding:

1. Denial of the Motion and/or dismissal of the Complaint are required because the Plaintiff did
not properly perfect it’s attachment liens by filing a lis pendens. Therefore the liens are not pro-
tected from the Trustee’s Section 544(a) “strong arm powers.” Under North Carolina law, a lis
pendens preserves the priority of a lien that arises after an order of attachment has been perfected
by judgment and levy. In re Medlin, 229 B.R. 353, 358 (Bankr. E.D.N.C. 1998); see also N.C.
Gen. Stat. § 1-118 (stating that a purchaser or encumbrancer receives constructive notice by a
crossindexing of a lis pendens). Therefore, Defendant alleges that as a subsequent bona fide pur-
chaser or hypothetical lien creditor it will take the property subject to a properly recorded notice
of lis pendens. Id (holding that a lis pendens filed eleven months before the debtor filed for bank-
ruptcy entitled the creditor to priority as against subsequent lienors or bona fide purchasers); cf.
Cutter v. Cutter Realty Co., 265 N.C. 664, 144 S.E.2d 882 (1965).

In the present case the Plaintiff has not provided documentation evidencing that it has provided
notice to the Defendants by a cross-indexing of a lis pendens. As a result, Plaintiff’s pre-petition
attachment liens have not been perfected as it relates to this Bankruptcy proceeding and its post-
petition judgment is void ab initio. Defendant believes that Plaintiff’s post-petition judgment is
a preference, and since Plaintiff did not file a lis pendens it failed to perfect its liens.. Defendant
further believes that the Court in Medlin explained it best when it opined, “ the advantage of lis pendens,
however, is that it fixes the priority of the lien that arises when the order of attachment is subse-
quently perfected by judgment and levy. "The date to which the lien relates back . . . , with re-
spect to real property, is the time at which the notice of the order of attachment is docketed in the
record of lis pendens in the Country where the property is located." Id.; see also N.C. Gen. Stat.
§ 1-440.33(b)(1). Thus, a subsequent bona fide purchaser or lien creditor takes the property sub-
ject to a properly recorded notice of lis pendens. Cf. Cutter v. Cutter Realty Co., 265 N.C. 664,
144 S.E.2d 882 (1965)

2. Denial of the Motion and/or dismissal of the Complaint are required pursuant to the provi-
sions of N.C.G.S. Sect. 22-B-1 which states that Construction Indemnity Agreements are invalid
under Public Policy and are therefore null and void.

Pursuant to N.C.G.S Sect. 22B-1, a party can seek indemnity for the sole negligence of another
party. However , Y2 Yoga did not recover under a negligence claim and they chose their sole
remedy under a breach of contract claim. If Plaintiff wanted to claim indemnity and attorneys'
fees under the contract, they should have specifically asked the Judge for these claims during
the State Court proceedings.

Moreover, Plaintiff could have appealed the jury verdict and all other orders denying their nu-
merous prayers for relief, to the Court of Appeals, which they failed to do. Instead, Plaintiff
chose to pursue their claims in Bankruptcy Court. Defendant believes that Plaintiff is unequivo-
cally wrong about it’s claims for indemnification.
  Case 19-03049        Doc 22     Filed 04/29/20 Entered 04/29/20 13:33:21             Desc Main
                                    Document     Page 3 of 5




 It should be noted that Y2 Yoga amended its pleadings at least 2-3 times and they were repre-
sented by two different law firms in the State Court proceedings, still never properly presenting
the indemnity issue. Additionally, pursuant to the Directed Verdict Order by Judge Hoover
found in favor of the Defendants on the negligence and gross negligence claims. As such, Plain-
tiff cannot prove sole negligence as required under N.C.G.S Section 22B-1 as a basis for enforc-
ing an indemnity clause in a construction contract.

3. Denial of the Motion and/or dismissal of the Complaint are required pursuant to the Doctrine
of Collateral Estoppel which applies to this matter because (1) A final Judgment was entered in
State Court; (2) The issues raised in the Plaintiff’s action currently pending in Bankruptcy Court
are identical to those raised in the prior State Court Proceedings; (3) The State Court that heard
the prior matter was a Court of competent jurisdiction; and (4) the parties to both cases are iden-
tical.

It should further be noted for the record that the Plaintiff argued the incorporation of the entire
contract into the breach of contract claim in all of their State pleadings, their State Court discov-
ery, and again at trial. Plaintiff also recovered prejudgment interest on the breach of contract
claim. Accordingly the record shows that the claim Plaintiff is alleging here in Bankruptcy
Court was definitely tried at the State Trial Court level as evidenced by the fact that it was the
Plaintiff’s only means of recovery.

Y2 Yoga could have appealed the jury verdict and all other Orders denying their numerous
prayers for relief, to the court of appeals which they failed to do. Instead, they chose to pursue
their claims in Bankruptcy Court.

4. Denial of the Motion and/or dismissal of the Complaint are required pursuant to the Doctrines
of res judicata and Merger which apply in this case. Under res judicata, a cause of action may
not be relitigated once it has been judged on the merit and by virtue of Merger, a Plaintiff may
not try to recover more damages for a claim or cause of action which has been judged on the
merits. It should be noted for the record that Plaintiff argued the incorporation of the entire con-
tract into the breach of contract claim in all of their State Court pleadings, their State Court dis-
covery, and again at trial. Plaintiff also recovered prejudgment interest on the breach of contract
claim. Thus the record shows that the claim Plaintiff is alleging here in Bankruptcy Court, was
definitely tried at the State Trial Court level as evidenced by the fact that it was Plaintiff’s only
means of recovery. As mentioned previously, Plaintiff received a Final Judgment through the
State Court on damages so it cannot now come into Bankruptcy Court seeking to relitigate the
same causes of action to recover additional damages.

Moreover, Plaintiff could have appealed the jury verdict and all other Orders denying their nu-
merous prayers for relief, to the Court of Appeals which they failed to do. Instead, Plaintiff
chose to pursue their claims in Bankruptcy Court.
Case 19-03049     Doc 22     Filed 04/29/20 Entered 04/29/20 13:33:21             Desc Main
                               Document     Page 4 of 5




   WHEREFORE, the Defendant, for the afore-enumerated reasons respectfully requests:

           1. That the Court deny Plaintiff’s Motion for Judgment on the Pleadings/Motion
    for Summary Judgment;

           2. That the Court Dismiss the Plaintiff’s Complaint;

          3. In the event that the Court does not grant a dismissal of the Complaint, the
    Defendant reserves the right to argue all Special Defenses enumerated in its Answer; and

            4. That the Court grant such further relief that it deems just and equitable under
    the circumstances.




   Dated at Gastonia, North Carolina on this 29th day of April, 2020.


                                  THE DEFENDANT,
                                  VINROY W. REID

                           By:        /s/: Verna Bash-Flowers
                                    Verna Bash-Flowers, His Attorney
                                    NC Bar No: 38937
                                    PO Box 927
                                    Lowell, NC 28098
                                    704-691-7220 (Phone)
                                    877-261-2710 (Fax)
                                    vnclaw.bashflowers@outlook.com
  Case 19-03049       Doc 22     Filed 04/29/20 Entered 04/29/20 13:33:21         Desc Main
                                   Document     Page 5 of 5




                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing Response was served on the
following:

Shelley K. Abel, US Bankruptcy Administrator; James H. Henderson, Attorney for Y2 Yoga
Cotswold, LLC; Robert Lewis, Jr., Attorney for VR King Construction, LLC; A. Burton Shu-
ford, Attorney and Trustee for Vinroy W. Reid and VR King Construction; and all parties having
requested notice under Rule 2002, via electronic mail only. The Debtor/Defendant, Vinroy W.
Reid, Debtor/Defendant was served via e-mail at: vinroyreid8@gmail.com.

This is the 29, day of April, 2020.


                                      /s/: Verna Bash-Flowers
                                      Verna Bash-Flowers, Esq.
                                       NC Bar No: 38937
                                       PO Box 927
                                       Lowell, NC 28098
                                       704-691-7220 (Phone)
                                       877-261-2710 (Fax)
                                       vnclaw.bashflowers@outlook.com
